DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-19, 21 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michiels (US 2011/0220263, newly cited) and further in view of Hill (US 5,303,756, of record).
As best depicted in Figures 1A, Michiels is directed to a tire construction comprising a carcass 200 (corresponds with claimed body ply), a plurality of working belt layers 230 (corresponds with claimed annular belt package), a cap ply layer 300, and a tread 500, wherein said cap ply layer is formed with circumferentially oriented elements and axially oriented elements.  More particularly, a radially innermost cap ply layer 300 can be viewed as the claimed “cap ply” and a radially outermost cap ply layer 300 can be viewed as the claimed “lattice ply”.  Figure 2 further depicts the presence of conventional side portions and bead 
Hill, on the other hand, is similarly directed to a tire construction and teaches the inclusion of a plurality of wear indicating members to alert drivers of worn tread components (Column 1, Lines 5+).  More particularly, Hill states that said members can be secured to any belt or ply of the tire including being mounted inwardly of the innermost ply and outwardly of the outermost belt (Column 3, Lines 67+).  One of ordinary skill in the art at the time of the invention would have found it obvious to include wear indicating members in the tire of Yoshikawa, in view of Hill, for the benefits detailed above.  In such an instance, said members would be secured to the radially outermost cap ply of Michiels and such an integrated structure (combination of the radially outermost cap ply and wear indicating members) corresponds with claimed lattice ply, with the wear indicating members corresponding with the claimed nodes.
With respect to claim 17, material 32 of Hill can be metal or rubber (natural or synthetic (Column 4, Lines 62+).  A fair reading of Hill does not limit the hardness of material 32.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of known hardness values, including those encompassed by the broad range of the claimed invention.  It is emphasized that materials having the claimed hardness remain consistent with the function of material 32 (insulative layer).  Also, the claimed hardness values are consistent with those that are commonly used in the tire industry in general.
Regarding claim 18, a fair reading of Hill suggests a wide variety of geometries for member 24 (see Figures 2 and 7-9).  One of ordinary skill in the art at the time of the invention 
As to claim 19, members 24 can have any number of heights, including into the tread cap.  It is emphasized that the height of members 24 is a function of the desired indication of tread wear levels.  This is particularly evident in view of Figure 5 in which a variety of heights are provided to indicate a variety of tread wear levels.
Regarding claim 21, Figures 4-6 depict the presence of at least 3 nodes.
As to claim 36, a fair reading of Michiels suggests the inclusion of a radially outermost cap ply layer or lattice ply that covers respective ends of an underlying working belt assembly.  This would include tire constructions with working belt layers having any number of well-known and conventional axial extensions, including those that would result in a lattice ply width as large as 0.90 times a tread width.     
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 16-19, 21, and 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 9, 2022